OPINION OF THE COURT
Per Curiam.
Respondent Sylvain R. Jakabovics was admitted to the practice of law in the State of New York by the First Judicial Department on June 24, 1968 under the name Sylvain Rene Jakabovics. At all relevant times, he has maintained a law office within the First Judicial Department.
The Departmental Disciplinary Committee now moves, pursuant to 22 NYCRR 603.11, for an order accepting respondent’s resignation from the practice of law and striking his name from the roll of attorneys. Respondent’s affidavit of resignation, sworn to on April 28, 2010, complies with section 603.11 in that he states: (1) his resignation is submitted freely, voluntarily and without coercion or duress, and (2) that he is fully aware of the implications of submitting his resignation (see 22 NYCRR 603.11 [a] [1]). Respondent states further that he submits his resignation, which is equivalent to a disbarment, before formal charges have been proffered against him.
In addition, respondent asserts that he is aware that in or about September 2008, the Committee commenced a sua sponte investigation after receiving a dishonored check report from the Lawyers’ Fund for Client Protection, which concerned respondent’s failure to maintain in his firm’s IOLA account funds that were required to be held on behalf of various clients and third parties, and his deficient record keeping for the IOLA account (see 22 NYCRR 603.11 [a] [2]). Respondent acknowledges that as a result of his having a negative balance in his IOLA account and failing to maintain required records relating to the account, he could be charged with multiple violations of the Disciplinary Rules of the Code of Professional Responsibility, including: DR 9-102 (a) (22 NYCRR 1200.46 [a]), for commingling and misappropriating client funds; DR 9-102 (d) (1) (22 NYCRR 1200.46 [d] [1]), for failing to maintain specific records of all deposits identifying date, source, and description of each item deposited; DR 9-102 (d) (2) (22 NYCRR 1200.46 [d] [2]), for failing to maintain the required records for special accounts; and DR 9-102 (d) (9) (22 NYCRR 1200.46 [d] [9]), for failing to maintain a ledger. Additionally, respondent acknowledges that he could not successfully defend himself on the merits against such charges (see 22 NYCRR 603.11 [a] [3]).
Respondent provides details of his misconduct which include overdrawing his IOLA account by withdrawing funds that he *301erroneously believed had been covered by a wire transfer and using the IOLA account to cash a personal check. Respondent acknowledges that his inadequate record keeping caused and compounded his problems, but points out that all obligations to clients or third parties were satisfied. Indeed, the Lawyers’ Fund for Client Protection confirms that no claims have been made against respondent.
Respondent expresses embarrassment for his conduct, and states that, for his 42 years as an attorney, he has always had a good reputation for his work and his ethics. He takes full responsibility for his conduct and sincerely apologizes for it, and tenders his resignation because he feels “strongly that this is the honorable thing to do.” Respondent states that presently he is winding down his practice.
Accordingly, the Committee’s motion should be granted, respondent’s resignation from the practice of law accepted, and his name stricken from the roll of attorneys nunc pro tunc to July 1, 2010.
Mazzarelli, J.P., Renwick, Freedman, Richter and AbdusSalaam, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to July 1, 2010.